Citation Nr: 0514705	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  96-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether all the evidence both old 
and new warrants the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and L. G.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a  June 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan Puerto Rico.

In December 1996 and October 1998, both the veteran and his 
spouse testified at an RO hearing and a Central Office (CO) 
Board hearing, respectively.  L. G. also testified at the CO 
hearing.  Copies of the transcripts are in the record.  The 
case was remanded to the RO, in February 1999.  In that 
remand, the Board noted that claims for entitlement to 
service connection for a back disorder under 38 U.S.C.A. 
§ 1151 (West 2002) and clear and unmistakable error in the 
October 1, 1985 rating decision, which denied service 
connection for PTSD, were raised at the October 1998 CO 
hearing.  (See page 30 of the transcript.)  These matters 
again are referred to the RO for appropriate action.

By letter dated in April 2005, the Board informed the veteran 
that the Veterans Law Judge (VLJ) who conducted his hearing 
in October 1998 was no longer employed at the Board and that 
the veteran had the right to another hearing before another 
VLJ. In an April 2005 response received in May 2005, the 
veteran requested a videoconference hearing at the RO; 
therefore the above-described issue will be remanded so the 
RO can schedule a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The case must be returned to the RO in order to ensure due 
process.  Since the February 1999 Board remand, numerous 
documents were received prior to recertification of the 
appeal to the Board, including private medical records, 
Marine Corps Historical Center records, and Social Security 
Administration records.  But the RO did not issue a 
supplemental statement of the case (SSOC) addressing them.  
The Board observes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) held that such records 
must be reviewed by the agency of original jurisdiction 
before final action is taken by the Board.  Thus, this case 
must be remanded for the issuance of an SSOC.  

Moreover, in a response to an April 2005 letter from the 
Board notifying the veteran that the VLJ, who had presided at 
his October 1998 CO Board hearing had retired and was no 
longer employed by the Board, the veteran requested a 
videoconference hearing before another VLJ at the RO.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED for the following action:

1.  The RO should readjudicate the 
veteran's claim and consider the evidence 
received since the February 1999 remand.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

2.  Following completion of 1 above, the 
RO should schedule the veteran for a 
videoconference hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purpose of this remand is to ensure due process and to 
comply with the veteran's request for a videoconference 
hearing.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




